IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-11-00423-CV

                          IN RE BOBBY JOE ROBERTS


                                Original Proceeding



                          MEMORANDUM OPINION

       Bobby Joe Roberts presented a petition for writ of mandamus for filing in this

Court to compel a trial court judge to rule on Roberts’ motion to correct the trial court’s

notice to the Texas Department of Criminal Justice of a judgment against Roberts. The

trial court judge, however, is in Hood County. We have no jurisdiction of Hood County

district judges. See TEX. GOV’T CODE ANN. § 22.201(k) (West Supp. 2011).

       Roberts also presented an affidavit of indigence for filing in this Court. Under

the circumstances of this case, we use Rule 2 and grant Roberts indigent status. TEX. R.

APP. P. 2.
        Roberts’ petition is dismissed for want of jurisdiction.



                                           TOM GRAY
                                           Chief Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Pet. dismissed
Opinion delivered and filed November 9, 2011
[OT06]




In re Roberts                                                      Page 2